Citation Nr: 1512516	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial, compensable rating for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1994.  The Veteran's discharge from service on December 23, 1990, is considered honorable for VA purposes.  The Veteran's service for the period from December 24, 1990, to April 18, 1994, is considered dishonorable for VA purposes, and is, thus, a bar to VA benefits. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy (hemorrhoid condition), effective October 26, 2001.  In August 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009. 

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In January 2011, the Veteran's representative provided oral argument during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran was hospitalized and unable to attend the hearing. 

In March 2011, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).   

Additionally, the Veteran has asserted that he lost his last job due to excessive absences related to his disability, has testified that he has experienced difficulty employment due to problems sitting for prolonged periods, and has stated that his disability limits his physical activity.  See September 2008 RO hearing Transcript; report, October 2008 VA examination.  The Board has interpreted these statements as raising the matter of the Veteran's entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b), as reflected on the title page of this decision.

Furthermore, as explained in more detail below, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has now expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to his service-connected hemorrhoid disability, to include on extra-schedular basis.

As regards the matter of representation, the Board notes that the Veteran submitted an Appointment of Veterans Service as Organization as Claimant's Representative (VA Form 21-22) appointing agents of the Alpha Veterans Disability Advocates as his power of attorney (POA) in April 2011.  In a February 2013 letter, the agents of the Alpha Veterans Disability Advocates revoked their representation of the Veteran.  In November 2014, the Veteran executed a POA in favor of The American Legion, and in January 2015, that organization submitted additional argument on the Veteran's behalf.  The Board recognizes the change in representation.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that-with the exception of VA treatment records dating from March 2008 to January 2014, considered in the January 2014 supplemental SOC-they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the March 2011 remand, the AOJ afforded the Veteran a VA examination to assess the nature and severity of his hemorrhoid condition.  In November 2011, the Veteran was evaluated by a VA examiner, who found, inter alia, that the Veteran had hemorrhoids which were characterized as "[n]ormal caliber internal hemorrhoids."  The examiner further noted that the Veteran experienced intermittent, not persistent bleeding, that sometimes soaks through his underwear.  Additionally, the examination report showed that the Veteran's sphincter tone was described as normal, that the Veteran denied any issues with fecal leakage, and that there were no anal fissures.

VA treatment records associated with the claims file after the issuance of the March 2011 remand reveal a more complicated medical picture of the Veteran's condition.  An April 20, 2012, VA emergency department note showed that the Veteran had a perirectal fissure, that there were no obvious hemorrhoids on exam (the Veteran refused an internal rectum examination), and that the Veteran reported having to wear diapers that week due to blood in his underwear.  An April 17, 2013, VA initial psychiatric evaluation note found that the Veteran had an AXIS III diagnosis of status post hemorrhoidectomy with complaint of anal pain and rectal bleeding on an ongoing basis.  A November 27, 2013, VA attending note documented the Veteran's ongoing complaints of rectal pain but suggested that such pain may not be due to hemorrhoids but other causes, including a neuropathic cause (such as s3-s4 neuropathy), skin irritation from chronic wiping, or psychiatric causes.  A December 19, 2013, VA pain consult record noted the Veteran's complaints of deep pain in the rectal area that has worsened over time, which the Veteran described as needles, fire, sharp, burning pain, 10+/10 intensity, and which he noted worsened with any extended activity, to include sitting, standing, walking, and does worsen with constipation and straining.

The Board finds that remand is necessary as the recently associated VA treatment records illustrate a more complicated medical picture concerning the Veteran's hemorrhoid condition and rectal pain.  In particular, the noted presence of a perirectal fissure, reports of ongoing bleeding, and consistent allegations by the Veteran of severe and incapacitating pain due to his hemorrhoid condition indicate that his hemorrhoid condition may have worsened.  Consequently, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Such examination should also determine the cause(s) of the Veteran's rectal pain, including whether such pain is due to his hemorrhoid condition or any prior hemorrhoidectomy, fistulectomy, and sphincterotomy.

Therefore, on remand, the AOJ should arrange for the Veteran to undergo another VA examination to obtain findings as to the nature and severity of the Veteran's hemorrhoid disability, as well as to obtain findings as to whether such disability, or prior hemorrhoidectomy, fistulectomy, and/or sphincterotomy, is the cause of his rectal pain.  

Also, as indicated above, the Board finds that the record also raises both the matter of entitlement to a higher, extra-schedular rating for the hemorrhoid disability as well as the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis. 

Previously, during his September 2008 RO hearing and his October 2008 VA examination, the Veteran stated that he has difficulty maintaining employment due to problems sitting for prolonged periods and that his disability limits his physical activity.  Additionally, he argued that he lost his last job due to excessive absences related to his disability.

Evidence recently added to the file indicates that Veteran's service-connected hemorrhoids and/or rectal pain may have significant occupational effects.  An April 15, 2010, VA primary care note reflects the Veteran's statement that he had to quit his administrative job due to painful hemorrhoids and persistent, unpredictable rectal bleeding from his hemorrhoids.  In an April 4, 2013, VA occupational therapy consult, the examiner noted that although results from occupational testing were somewhat inconclusive, "it would appear that he would have difficulty finding an occupation that he could successfully perform on a full time basis" with the Veteran's "30 year history of hemorrhoids and his obvious discomfort with sitting, standing, bending, squatting and walking."  A May 16, 2012, VA primary care note reflects the Veteran's report that he is unemployed at the moment because of his inability to sit down for prolonged periods of time due to his hemorrhoid flares.  During a January 24, 2013, VA psychology consult, the Veteran stated that he feels he cannot work due to hemorrhoids, as he cannot sit or stand for very long, has to keep running to the bathroom, and does not feel any employer would tolerate that; consequently, the Veteran stated that he left his last job and has not been seeking employment. 

Particularly with respect to the matter of the Veteran's entitlement to a TDIU, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).   However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects the Veteran's disability on his activities of daily living, to include employment, would be helpful in resolving that matter.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims for increase (to include the claim for a TDIU).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of  correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for the above development, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board's review of the claims file reveals that the Veteran has received VA Vocational and Rehabilitation services.  See March 13, 2008 VA treatment record (initial vocational screening), April 15, 2101 VA treatment record (vocational rehabilitation consult placed), May 16, 2012 VA treatment record (referral of the Veteran to vocational rehabilitation services), January 16, 2013 VA treatment record (Veteran uninterested in further vocational rehabilitation).  The file or individual records associated with any such employment assessments and training programs are pertinent to the appeal and must be associated with the claims file.

As for VA treatment records, the record currently includes VA treatment records dated up to January 2014, and more recent records may exist.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran's VA medical records dated since January 2014.

The claims file also reflects that the Veteran applied for but was denied disability benefits from the Social Security Administration (SSA) for his chronic hemorrhoid disability and that associated medical examination records may exist.  See Further, a January 8, 2014 VA treatment record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2014) with respect to requesting records from Federal facilities.

Further, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  In this regard, the Board notes that the Veteran previously submitted two VA Forms 21-4192 to former employers which the AOJ never acted upon, but that those releases are now expired.  Therefore, in its letter, AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records-to include updated releases (VA Forms 21-4192) to obtain records from the former employers for whom such releases were previously provided.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include referral for extra-schedular consideration, warranted) prior to adjudicating the claims on appeal.  In adjudicating the claim for increased rating, the AOJ should specifically consider and discuss whether "staged rating" of the  disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain the file or records associated with VA Vocational and Rehabilitation services provided to the Veteran, and associate it/them with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, all outstanding, pertinent private (non-VA) records-to include updated VA Forms 21-4192 to authorize the release of records from the two former employers for whom such forms were previously completed.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file (paper and electronic) to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to the Veteran's residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, the examiner should describe in detail all current symptoms from the disability, to include the presence of any external or internal hemorrhoids, persistent bleeding, anemia, or fissures.  

If hemorrhoids are present, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, or large or thrombotic).  The examiner should also discuss whether the Veteran suffers from any impairment of sphincter control.  If so, the examiner should provide an assessment of the severity of such impairment (as healed or slight without leakage; constant slight or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control).

In responding to the above inquiries, the examiner is specifically requested to consider and address, as appropriate, evidence of a perirectal fissure and ongoing bleeding (described above).

Additionally, the examiner must determine the cause of the Veteran's complaints of severe rectal pain, to specifically include consideration of (a) whether such pain is caused by his hemorrhoid condition or any prior hemorrhoidectomy, fistulectomy, and sphincterotomy; or (b) whether such pain is due to other causes, such as those mentioned in the November 27, 2013 VA attending note.

Also, considering all pertinent current findings along with the Veteran's documented medical history and assertions, the examiner should discuss the functional effects of the Veteran's service-connected hemorrhoid disability on   activities of daily living, to particularly include the physical acts required for substantially gainful employment.  

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any notice(s) of the date and time of the examination(S) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA (to include referral of the claims for extra-schedular consideration, if warranted), adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b) , as appropriate.

Otherwise, adjudicate the claim for increased rating as well as the claim for a TDIU due to the service-connected hemorrhoid condition in light of all evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority (to include, with respect to the claim for increased rating, consideration of whether staged rating, pursuant to Fenderson (cited above) is warranted, as well as, with respect to both claims, whether the procedures for consideration of a higher rating and/or a TDIU, on an extra-schedular basis, is/are invoked).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


